Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Tsu et al., (US 8,458,370) and Tsao (US 2006/0109861) and in further view of Lewis (US 5,734,819).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 1, Tsu teaches a method for setting (via formatting logic for supporting multiple display interface standards, Abstract) a display panel dynamically in an electronic device (Fig. 2a), comprising: executing a display driver in a booting stage (col. 3, lines 22-col. 5, lines 1-18) of the electronic device, wherein a 5motherboard of the electronic device comprises at least one specified pin (Pin Pair 0-3, 216a/216b, Figs. 2a-2d), and a predetermined pin value is [[set]] pre-burned in the at least one specified pin (col. 3, lines 24-46); reading the predetermined pin value from the at least one specified pin of the motherboard through the display driver (based on the query logic, 212, col. 3, lines 24-col. 6, lines 1-10). Further, in an analogous art, Tsao teaches querying a database through the display driver, wherein the database comprises 10multiple reference pin values corresponding to multiple sets of parameter values; and obtaining the set of parameter values corresponding to the predetermined pin value according to the reference pin values; and initializing the display panel through the display driver by using the set of parameter values corresponding to the predetermined pin value.  Tsao teaches a computing device (computer, see [0024]) for supporting multiple display interface standards (video protocols, see [0029]), having a display interface (see Fig. 1, Video output interface 103) that further includes a formatting logic (103 can be programmed, see [0029]) and a set of output pins (output pins, see [0007]), wherein the formatting logic is configured to utilize a first set of output signals (video mode 1, see [0030]) conforming to a first display interface standard (proprietary protocol, see [0030]) from a data stream (MPEG bit stream, see [0024]); drive the first set of output signals via a set of output pins (output pins from video data processor to implied video display device, see [0025]; Note, a TV is implied when a TV encoder is disclosed and a video display device is implied when a video data processor is disclosed) to a first display device (implied video display device, see [0025]) supporting the first display interface standard; support a second display interface standard (CCIR656, see [0030]) instead of the first display interface standard in response to a state change (programmed, see [0029]; Note, state of interface 103 is changed when programmed is changed). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Tsu and Tsao before them before the application was effectively filed, to modify the invention of Tsu to include the principles of Tsao of triggering issuance of a display detection scheme of Tsao. The suggestion/motivation for doing so would have been to have multiple display devices could be connected to a single display device connector and detected set of pin(s) via the query logic of Tsao would determine corresponding parameter value. 
Tsu-Tsao does not explicitly disclose the reference pin values being pre-stored or pre-burned in the electronic device and/or preforming a command to determine if the pin values are verified. However, Tsao teaches querying a database through the display driver, wherein the database comprises 10multiple reference pin values corresponding to multiple sets of parameter values; and obtaining the set of parameter values corresponding to the predetermined pin value according to the reference pin values. Therein, the pin values of Tsao are obvious pre-stored or pre-burned for reference. (See Tsao, Fig. 4, [0030-0035]). Nonetheless, Lewis discloses reading the chip ID (reference value) from a chip register and comparing it to the chip ID in memory, and when they compare system operation is verified. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lewis, before him or her, to modify the authentication process of Tsu-Tsao to include the pre-stored chip ID of Lewis and relevant corresponding architecture.
The suggestion/motivation for doing so would have been to further verify that the pre-stored/pre-burned pin (unique chip ID) can be verified and has not been copied. (col. 5, lines 40-50).
As per claim 152, Tsu in view of Tsao and Lewis teaches setting a display panel dynamically according to claim 1, wherein in the booting stage, the method further comprises: loading the display driver to a system memory from an operating system image, so as to execute the display driver.  (Tsu teaches formatting logic for supporting multiple display interface standards, Abstract) a display panel dynamically in an electronic device (Fig. 2a), comprising: executing a display driver in a booting stage col. 3, lines 22-col. 5, lines 1-18)

As per claim 3, 15 Tsu in view of Tsao and Lewis teaches setting a display panel dynamically according to claim 1, wherein 20the database is set in a storage space in a controller of the motherboard, while step of querying the database through the display driver comprises: querying the storage space in the controller via a communication interface.   (Tsu teaches formatting logic for supporting multiple display interface standards, Abstract) a display panel dynamically in an electronic device (Fig. 2a), comprising: executing a display driver in a booting stage col. 3, lines 22-col. 5, lines 1-18, Tsao (0024-0029])

As per claim 515, Tsu in view of Tsao and Lewis teaches setting a display panel dynamically according to claim 1, wherein 5the set of parameter values comprises a resolution, a display interface, a clock frequency and a panel dimension.   Tsao teaches a computing device (computer, see [0024]) for supporting multiple display interface standards (video protocols, see [0029]), having a display interface (see Fig. 1, Video output interface 103) that further includes a formatting logic (103 can be programmed, see [0029]) and a set of output pins (output pins, see [0007]), wherein the formatting logic is configured to utilize a first set of output signals (video mode 1, see [0030]) conforming to a first display interface standard (proprietary protocol, see [0030]) from a data stream (MPEG bit stream, see [0024]); drive the first set of output signals via a set of output pins (output pins from video data processor to implied video display device, see [0025

As per claim 615, Tsu in view of Tsao and Lewis teaches a display panel dynamically according to claim 1, wherein the motherboard comprises a memory device used for storing the database. (Tsu, col. 3, lines 22-col. 5, lines 1-18)

As per claims 7-9, 11, and 12, see the rejection for claims 1-3, 5, and 6 above.
Allowable Subject Matter
Claims  4 and 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claims 4 and 10 states “wherein step of querying the database through the display driver and obtaining the set of parameter values 25corresponding to the predetermined pin value according to the reference pin values comprises:  -9-77146usf finding out one of the reference pin values matching the predetermined pin value, and obtaining the set of parameter values corresponding to the predetermined pin value based on the reference pin value.” 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        July 18, 2022